IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10523
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LONNIE CHARLES SMITH,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:94-CV-21
                        - - - - - - - - - -
                            May 18, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Lonnie Charles Smith appeals the denial of his motion to

vacate, set aside, or correct sentence by a person in federal

custody, filed pursuant to 28 U.S.C. § 2255.   Smith has failed to

argue all of the claims set forth in his original motion, thereby

abandoning them on appeal.   See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).   In his appeal brief, Smith argues claims

that were not properly brought before the district court.   We

decline to review claims raised for the first time on appeal from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-10523
                               -2-

the denial of a § 2255 motion.   See United States v. Cervantes,

132 F.3d 1106, 1109 (5th Cir. 1998).

     AFFIRMED.